The only ground of the motion is that we erred in our original opinion in holding correct the action of the *Page 539 
trial court in refusing a new trial based on newly discovered evidence. There is no question but that the newly discovered testimony was material, if at all, solely for impeachment purposes. Same consisted of an alleged statement made by the prosecuting witness to a third party some week or ten days after the occurrence. In addition to what we said concerning the motion, attention is called to Vernon's C. C. P., Revision of 1925, subdivision 33 of the notes under Art. 753, where many authorities are collated down to the present time holding that newly discovered evidence which only tends to impeach a State witness is not ground for a new trial. We do not care to discuss the matter other than refer to the authorities.
The motion for rehearing will be overruled.
Overruled.